IN THE SUPREME COURT OF THE STATE OF IDAHO

                                       Docket No. 48594


STATE OF IDAHO,                         )
                                        )
   Plaintiff-Respondent,                )
                                                             Boise, May 2021 Term
                                        )
v.                                      )
                                                             Opinion Filed: July 2, 2021
                                        )
MARISSA SHANNEL DEMPSEY,                )
                                                             Melanie Gagnepain, Clerk
                                        )
   Defendant-Appellant.                 )
_______________________________________ )

       Appeal from the District Court of the Fourth Judicial District of the State of
       Idaho, Ada County. Nancy A. Baskin, District Judge.

       The judgment of conviction is affirmed, the order of restitution is affirmed in part,
       and reversed in part, and the case is remanded.

       Eric D. Fredericksen, State Appellate Public Defender, Boise, for appellant. Sally
       Cooley argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent. Mark
       Olson argued.
                                 _____________________

BRODY, Justice,
       In 2018, Marissa Shannel Dempsey was convicted by a jury of several counts of burglary,
grand theft, and petit theft, after which the district court entered an order requiring Dempsey to
pay restitution to the victims of the crimes. Dempsey appeals on three grounds. First, she argues
that her conviction on one count of grand theft must be reduced to petit theft because conviction
for grand theft required the State to prove the stolen property was worth more than $1,000, which
she alleges the State failed to do. Second, Dempsey argues that the prosecuting attorney
committed prosecutorial misconduct by making several improper statements during closing
arguments that constituted fundamental error, thereby entitling her to a new trial. Finally,
Dempsey argues that the district court erred in ordering restitution for several items stolen from
the victims. With regard to certain jewelry, electronics, coin collections, and other property,
                                              1
Dempsey contends the district court erred because the State failed to present substantial evidence
to establish the market value of the property at the time of the crime. Regarding restitution for
the cost to replace a stock certificate and three certified marriage certificates, Dempsey argues
the district court erred because the victim had not actually incurred the cost of replacing the
documents before sentencing. As set forth below, we affirm the judgment of conviction on all
counts, but reverse the award of restitution in part.
                      I. FACTUAL AND PROCEDURAL BACKGROUND
       After a string of home break-ins in Elmore County in the spring of 2017, Dempsey was
charged by information with eight counts of burglary, five counts of grand theft, and three counts
of petit theft. Dempsey was tried on the charges over four days in June 2018.
       The State’s evidence against Dempsey included testimony from three witnesses who had
seen Dempsey near the scene of the burglaries and later identified her in a photo lineup; evidence
that some of the victims’ property was found in Dempsey’s car and a storage unit rented in her
name; text messages indicating Dempsey had been in Elmore County on the day of several
burglaries, despite her claim she had been in Boise; and evidence that Dempsey searched the
internet for information about jewelry, locations of coin counting machines, and where to sell
precious metals in Nampa and Boise on the same day she was alleged to have stolen jewelry,
coins, and precious metals.
       Further, in connection with the various counts of theft, victims testified about the
property Dempsey was alleged to have stolen. Relevant on appeal, count XII of the information
alleged Dempsey committed grand theft by taking property from the home of Joann Colwell, and
Colwell testified that the missing property included jewelry, a jewelry box, family mementos,
and a porcelain bowl. When asked by the State if she knew the value of the jewelry and
mementos, Colwell initially responded, “[t]o me, priceless,” but went on to testify, “6 to 10,000
[dollars] perhaps, I don’t know.” No further testimony was elicited from Colwell about the value
of her stolen property during trial, though a list of Colwell’s property recovered from Dempsey’s
storage unit was admitted as State’s Exhibit 19.
       Certain statements by the prosecuting attorney during closing arguments are also relevant
on appeal. First, the prosecuting attorney discussed the impact of the crimes upon the victims,
saying the victims are:
       [i]nsecure in their own homes. Get emotional when they see pictures of what
                                                   2
       happened to their home on the day of the burglary. You cannot recover
       irreplaceable family heirlooms that have been handed down through generations.
       And you are going to have feelings about that even if they aren’t worth anything.

        . . . . The victims are never ever going to forget the day they walked into their
       homes and found out that they had been violated. Someone had gone in their inner
       sanctuary, in their bedroom, and stolen things of value, both monetary and worse,
       sentimental, irreplaceable items. They will never forget that. They will never stop
       double-checking their doors. They are never going to stop wondering why the
       garage door is open when they thought they shut it.
The prosecuting attorney then urged the jury to protect the community:
       We need to protect the community. We need to protect this place we live and
       work in. We need to protect future potential victims. And we can do that. We are
       in a unique opportunity to hold someone accountable that will hopefully tell the
       rest of the county that this is not okay.
       Further, in responding to Dempsey’s closing argument, which suggested eyewitness
identifications were unreliable because the detective conducting the photo lineup may have
unwittingly influenced its results, the prosecuting attorney stated:
                I frankly find it a little disturbing that Detective Parlin, who has explained
       to you his training and experience, is being accused of witness tampering. That he
       is being accused of pointing out whom he wants an eye witness to identify. And I
       find it disturbing that the three people, again, two of which had no dog in the fight
       whatsoever really, one that lost 20 bucks worth of coins, their honesty and their
       integrity who identified her from the lineup is being questioned.
                I don’t believe the evidence showed that all four of those people are lying
       about that eye witness [sic] identification.
As discussed below, Dempsey alleges on appeal that several of the statements above were
improper and amount to prosecutorial misconduct; however, she did not raise any objection to
the prosecutor’s closing argument at trial.
       The jury found Dempsey guilty on all counts. In September 2018, the district court
sentenced Dempsey to ten years, with five years determinate, for each count of burglary;
fourteen years, with five years determinate, for each count of grand theft; and one year for each
count of petit theft, with all of the sentences to run concurrently. At the sentencing hearing, the
State also informed the district court that it intended to seek restitution for the victims.
       Restitution for some victims was based on stipulations by the parties. For several more
victims, the district court determined the amount of restitution due after taking testimony at
hearings in November and December 2018. Based on the evidence submitted at trial and during

                                                   3
the restitution hearings, the district court awarded the following in restitution: $13,684 to Joann
Colwell (later reduced by $500 because some property was returned); $10,274 to Christie Batruel
and Tony Ullrich; $11,511.06 to Sharon Grinde-Ash; and $84,000 to Yuki Cook.
       The award to Colwell included restitution for stolen cash, jewelry, and other items, as
well as $1,135 for the cost to replace a stolen stock certificate and three certified marriage
certificates. Colwell testified at the restitution hearing that while she still owned her stocks, she
needed the certificate to be able to sell them and it would cost $1,000 to have the certificate
reissued. Likewise, Colwell testified that the cost to obtain new certified copies of her marriage
certificate was $135. Colwell’s testimony indicated she had not replaced the stock certificate at
the time of the restitution hearing; as to the marriage certificates, no testimony or other evidence
indicated whether they had been replaced or not.
       The award to Batruel and Ullrich included restitution for jewelry, replacement locks for
their doors, and $2,520 for two stolen smartphones, a tablet, and a laptop computer. As to the
jewelry, Batruel testified that she had determined its value by researching similar items on the
internet. However, she only provided the district court with evidence of the price she originally
paid for the electronics ($3,150 in total), which were approximately one year old when they were
stolen. After an exchange with both parties about the proper valuation of the electronics, the
district court determined it would award restitution for the electronics, but would deduct 20
percent from their purchase price to account for depreciation.
       The award to Grinde-Ash included restitution for stolen cash, watches and gold chains,
luggage, silver bars, and $6,261.06 for several items of diamond jewelry purchased between
2002 and 2010. Grinde-Ash testified that the jewelry was in like-new condition and provided
receipts showing the price paid for each item, as well as a higher “retail value” for each piece of
jewelry. Grinde-Ash testified she believed the retail value on the receipts reflected the market
value of the jewelry when it was stolen, though she had not actually determined current prices
for any of the stolen pieces. She also testified that she “looked up” the value of diamonds and
that they had increased in value since the pieces were purchased.
       Finally, the award to Cook, included restitution for jewelry, significant amounts of paper
cash (both dollars and yen), as well as $10,000 for a Japanese coin collection, $10,000 for an
American coin collection, $450 for five bottles of perfume, and $3,500 for a vintage Chanel
purse. As to the coin collections, Cook testified that some coins were old, while some were not;
                                                 4
that at least one of the collections was contained within a “small clutch handbag”; that she did
not know if any of the coins were made of precious metals; that some of the coins were
American 50 cent pieces; that none of the coins were rolled; but that she believed each collection
was worth $10,000. As to the five bottles of perfume, Cook testified that each bottle was worth
$100. However, Cook acknowledged that three bottles were opened and she could not estimate
how much perfume was left in each when they were taken. As to the Chanel purse, Cook
testified at the hearing that she believed the purchase price of the purse was about $3,500.
However, trial testimony from Cook’s daughter also addressed the value of the purse.
Specifically, in response to a question about the value of the purse, Cook’s daughter testified,
“Yeah. I actually looked it up. It is worth 3,500.”
       Dempsey timely appealed from her convictions and the awards of restitution. In an
unpublished opinion, the Court of Appeals vacated Dempsey’s conviction as to count XII, grand
theft; affirmed conviction on all other counts; vacated the order of restitution as to the award to
Yuki Cook for loss of her coin collections and open bottles of perfume; and affirmed the
remainder of the order of restitution. Dempsey then filed a petition for review with this Court,
which we granted.
                                   II. STANDARD OF REVIEW
       “In cases that come before this Court on a petition for review of a Court of Appeals
decision, this Court gives serious consideration to the views of the Court of Appeals, but directly
reviews the decision of the lower court.” State v. Hurles, 158 Idaho 569, 572–73, 349 P.3d 423,
426–27 (2015) (citing State v. Schall, 157 Idaho 488, 491, 337 P.3d 647, 650 (2014)).
       “This Court will uphold a judgment of conviction entered upon a jury verdict so long as
there is substantial evidence upon which a rational trier of fact could conclude that the
prosecution proved all essential elements of the crime beyond a reasonable doubt.” State v.
Tryon, 164 Idaho 254, 257, 429 P.3d 142, 145 (2018) (quoting State v. Kralovec, 161 Idaho 569,
572, 388 P.3d 583, 586 (2017)). “Substantial and competent evidence exists if there is evidence
in the record that a reasonable trier of fact could accept and rely upon in making the factual
finding challenged on appeal.” State v. Ish, 166 Idaho 492, 509, 461 P.3d 774, 791 (2020).
       “[T]he standard of review governing claims of prosecutorial misconduct depends on
whether the defendant objected to the misconduct at trial.” State v. Severson, 147 Idaho 694, 715,
215 P.3d 414, 435 (2009). “[W]hen an objection to prosecutorial misconduct is not raised at trial,
                                                  5
the misconduct will serve as a basis for setting aside a conviction only when the ‘conduct is
sufficiently egregious to result in fundamental error.’ ” Id. (quoting State v. Porter, 130 Idaho
772, 785, 948 P.2d 127, 140 (1997)).
       “ ‘The decision regarding whether to order restitution, and in what amount, is within the
district court’s discretion,’ guided by factors in Idaho Code section 19-5304(7).” Hurles, 158
Idaho at 573, 349 P.3d at 427 (quoting State v. Corbus, 150 Idaho 599, 602, 249 P.3d 398, 401
(2011)). “The determination of the amount of restitution is a question of fact for the trial court
whose findings will not be disturbed if supported by substantial evidence.” Id. (citing State v.
Lombard, 149 Idaho 819, 822, 242 P.3d 189, 192 (Ct.App.2010)).
                                           III. ANALYSIS
       A. Dempsey’s conviction on count XII was supported by substantial and competent
          evidence.
       Count XII of the information alleged Dempsey was guilty of grand theft for stealing
jewelry and other property from the home of Joann Colwell and the jury convicted Dempsey on
this charge. Theft is divided into two degrees in Idaho: grand theft (a felony) and petit theft (a
misdemeanor). I.C. §§ 18-2407, 18-2408. All thefts are petit theft, unless the State can prove one
or more enumerated criteria have been satisfied that elevate petit theft to grand theft. I.C. § 18-
2407(2). Theft of property with a value greater than $1,000 is one of these criteria. I.C. § 18-
2407(1)(b)(1). If the value of stolen property cannot be satisfactorily ascertained, it is “deemed to
be one thousand dollars ($1,000) or less.” I.C. § 18-2402(11)(c).
       Dempsey argues the State failed to present sufficient evidence to support conviction on
count XII because the only evidence showing the stolen property exceeded $1,000 in value was
Colwell’s testimony that the jewelry was worth “6 to 10,000 [dollars] perhaps, I don’t know[,]”
which Dempsey characterizes as a “guess.” Because Dempsey alleges this testimony was
insufficient to establish beyond a reasonable doubt that the property was worth more than
$1,000, she maintains her conviction on count XII must be reduced to a misdemeanor. The State
responds that the evidence was sufficient to support conviction because an owner is competent to
testify to the value of her property, and the low end of Colwell’s estimate was six times the
threshold for grand theft. Further, the State maintains that Colwell’s testimony is not the only
evidence supporting conviction because exhibit 19 supports an inference that the property stolen
was worth more than $1,000.

                                                 6
       When reviewing the sufficiency of evidence for a conviction on appeal, “the Court is
required to consider the evidence in the light most favorable to the State, and will not substitute
its judgment for that of the jury on issues of witness credibility, weight of the evidence, or
reasonable inferences to be drawn from the evidence.” State v. Gomez-Alas, 167 Idaho 857, 915,
477 P.3d 911, 915 (2020) (quoting State v. Taylor, 157 Idaho 186, 190, 335 P.3d 31, 35 (2014)).
Applying this standard, we agree that the evidence was sufficient to support conviction on count
XII.
       Despite Dempsey’s characterization of Colwell’s testimony as a guess, she did not object
to the testimony at trial for lack of foundation, nor cross-examine Colwell about her estimate of
her property’s value. Further, as the State has argued, owners are generally deemed competent to
testify to the value of their property. See Hurtado v. Land O’Lakes, Inc., 153 Idaho 13, 21, 278
P.3d 415, 423 (2012) (citing Empire Lumber Co. v. Thermal–Dynamic Towers, Inc., 132 Idaho
295, 306, 971 P.2d 1119, 1130 (1998)). Certainly, without information about how an owner
knows the value of her property, her testimony on the matter may be of limited probative value.
However, exhibit 19 was also in evidence and we need not consider whether Colwell’s
testimony, considered in isolation, would have been sufficient to support conviction on count
XII.
       Exhibit 19 lists 163 items belonging to Colwell, mostly jewelry, that were recovered from
Dempsey’s storage unit. Though the exhibit does not list values for the jewelry, it does contain
brief descriptions of each item from which inferences about value may be drawn. Further, given
the large number of items, the average value sufficient to meet the $1,000 grand theft threshold is
quite low—a little more than six dollars per item. It is true that some items are not likely to have
significant market value (e.g. “plastic swallow broach”). However, many more are likely to have
significant value (e.g., “silver flower broach,” “gold chain,” five pairs of “gold w/pearl earrings,”
five pairs of “silver w/onyx earrings”). We hold that a juror considering Colwell’s testimony in
conjunction with the extensive list of items in exhibit 19 could reasonably conclude that
Colwell’s stolen property was worth more than the $1,000 required to convict Dempsey of grand
theft. Therefore, the evidence was sufficient to support Dempsey’s conviction on count XII.
       B. Though certain comments by the prosecuting attorney were improper, Dempsey
          has not demonstrated fundamental error entitling her to a new trial.
       Dempsey argues she is entitled to a new trial because of prosecutorial misconduct. We

                                                 7
analyze Dempsey’s argument in two steps. First, we consider if any of the statements she
challenges were improper and thus constituted misconduct. If so, we consider whether the
misconduct entitles her to a new trial.
   1. Whether the prosecuting attorney made improper statements during closing arguments
      and rebuttal.
       Dempsey argues that a number of statements by the prosecuting attorney during closing
arguments and rebuttal were improper and that she is entitled to a new trial as a result. Namely,
Dempsey alleges the prosecuting attorney committed misconduct by:
           •   bolstering the credibility of certain State’s witnesses through statements that they
               had “no dog in the fight”;
           •   injecting her personal opinion into arguments by telling jurors “I don’t believe the
               evidence showed that” witnesses had lied;
           •   injecting her personal opinion into arguments by stating “I find it a little
               disturbing” Dempsey would accuse a detective of “witness tampering” during a
               photo lineup;
           •   mischaracterizing the defense’s argument regarding the photo lineup; and
           •   appealing to the passions of the jury by highlighting the emotional impact of the
               crimes on the victims and telling the jury it needed to convict Dempsey to
               “protect the community,” “protect this place we live and work in,” and “protect
               future potential victims.”

       The State acknowledges that the prosecuting attorney’s first-person comments were ill-
advised, but contends they were not improper because they were not intended to exploit the
weight of the prosecuting attorney’s office to improperly influence the jury. Further the State
argues that the prosecuting attorney’s remaining comments were not misconduct because they
were tied to the evidence and “[t]he prosecutor did not expressly argue that the jury should
convict on any improper basis.”
       It is misconduct for a prosecuting attorney to “attempt[] to secure a verdict on any factor
other than the law as set forth in the jury instructions and the evidence admitted during trial.”
State v. Perry, 150 Idaho 209, 227, 245 P.3d 961, 979. Prosecuting attorneys have a duty to
avoid using “unnecessarily inflammatory” rhetoric in closing arguments, which may encourage
the jury to render a verdict based on emotion rather than evidence. State v. Moses, 156 Idaho
855, 871, 332 P.3d 767, 783 (2014) (citing State v. Griffiths, 101 Idaho 163, 166, 610 P.2d 522,
525 (1980)). Likewise, prosecuting attorneys should be cautious not to inject their personal
beliefs and opinions into arguments. State v. Pizzuto, 119 Idaho 742, 753, 810 P.2d 680, 691

                                                8
(1991), overruled on other grounds by State v. Card, 121 Idaho 425, 825 P.2d 1081 (1991)
(citing State v. Garcia, 100 Idaho 108, 594 P.2d 146 (1979)). This includes comments about the
credibility of witnesses that are not “based solely on inferences from evidence presented at
trial.” State v. Herrera, 164 Idaho 261, 274, 429 P.3d 149, 162 (2018). Prosecuting attorneys
should avoid such statements because “personal expressions by the prosecutor involve a form of
unsworn, unchecked testimony, tend to exploit the influence of the office, and undermine the
objective detachment which should separate a lawyer from the case which he argues.” Garcia,
100 Idaho at 111, 594 P.2d at 149.
       We begin by rejecting Dempsey’s argument that the prosecuting attorney impermissibly
bolstered the credibility of witnesses by stating they had “no dog in the fight.” Though it may not
be strongly probative of credibility, it is not improper in a prosecution for theft to point out that a
witness is not personally a victim of the theft, so long as the evidence supports the statement.
Here, the evidence supported the argument that the relevant witnesses’ own property had not
been stolen and it was therefore proper to bring this fact to the jury’s attention.
       However, we agree with Dempsey that the prosecuting attorney’s statements of personal
opinion were improper. As to the comment she “believe[d] the evidence showed” certain
witnesses were credible, we observe there is little practical difference between a statement that
begins “the evidence shows [X]” and a statement that begins “I believe the evidence shows [X].”
In the former, the prosecuting attorney’s opinion is implicit (because, presumably, she would not
say the evidence shows something that she does not believe it shows), while in the latter, the
prosecuting attorney’s opinion is explicit. Nevertheless, there is nothing to be gained from a first-
person expression of this sort, and it is best avoided. See State v. Phillips, 144 Idaho 82, 87 n.1,
156 P.3d 583, 588 n.1 (Ct. App. 2007) (citing State v. Rosencrantz, 110 Idaho 124, 131, 714 P.2d
93, 100 (Ct.App.1986) (“The safer course is for a prosecutor to avoid the statement of opinion, as
well as the disfavored phrases “I think” and “I believe” altogether.”).
       More troubling is the prosecuting attorney’s contention it was “disturbing” Dempsey had
accused police of “witness tampering.” To begin, Dempsey did not argue that police had
“tampered” with witnesses; she argued that the detective conducting the photo lineup may have
unconsciously affected the results because he knew which photo depicted Dempsey as he
showed them to witnesses. To cast this as an accusation of witness tampering was an inaccurate
and inflammatory framing of Dempsey’s argument. Further, it was plainly improper for the
                                                  9
prosecuting attorney to offer that she was “disturbed” by Dempsey’s argument. At best, the
statement was irrelevant because an attorney’s opinion about an opposing party’s argument is
plainly not evidence. At worst, it is an invitation for the jury to take umbrage, too, and render a
decision based on emotion rather than reason.
        Likewise, we hold it was improper for the prosecuting attorney to emphasize the
suffering of the victims and urge the jury to “protect the community” and “future potential
victims” by convicting Dempsey. Certainly, concern for victims’ rights and a safe society are at
the bedrock of our criminal justice system. However, a jury’s role within our system is to render
a verdict solely upon the evidence before it. Here, the prosecuting attorney’s comments did not
pertain to any evidence of Dempsey’s guilt or innocence. Though we acknowledge the harmful
effect of the crimes on the victims, the fact and degree of their suffering does not bear on
whether Dempsey is the one responsible for causing it. Nor does the laudable desire to protect
the community from crime have anything to do with whether Dempsey committed these
particular crimes. As such, these comments could only distract the jury from its duty and were
improper.
        We note that our holding above mirrors the holding of the Court of Appeals in State v.
Beebe, 145 Idaho 570, 576, 181 P.3d 496, 502 (Ct. App. 2007). In that case, the defendant was
accused of attempting to rob a convenience store. Id. at 572, 181 P.3d at 498. In closing
arguments, the prosecuting attorney told the jury that “one of the concerns we have in a criminal
case is protecting the public”; that the store clerk had “a right to be able to go to work and not . . .
[be] afraid [of] what is going to happen”; and that the store owners had “a right to know that
their money is safe[.]” The Court of Appeals held these comments were improper because
“concerns to protect the public and the rights of the victims” are “factors other than the evidence
admitted at trial” and therefore “outside the boundaries of proper closing argument.” Id. at 570,
576, 181 P.3d at 502. Further, our holding is consistent with the approach taken by many other
jurisdictions. See, e.g., United States v. Weatherspoon, 410 F.3d 1142, 1149 (9th Cir. 2005) (“A
prosecutor may not urge jurors to convict a criminal defendant in order to protect community
values, preserve civil order, or deter future lawbreaking. The evil lurking in such prosecutorial
appeals is that the defendant will be convicted for reasons wholly irrelevant to his own guilt or
innocence.”); State v. Townsend, 2021 S.D. 29, ¶ 29, ___ N.W.2d ___, ___                  (S.D. 2021)
(“[Arguments that] ask the jury to place themselves in the shoes of the victim or make an appeal
                                                  10
to the jury to protect the community” are improper); Hill v. State, 371 P.3d 553, 565 (Wyo.
2016) (“It is improper for a prosecutor to encourage the jury to convict a defendant in order to
protect the community rather than upon the evidence presented at trial.”). However, in State v.
Larsen, 81 Idaho 90, 337 P.2d 1 (1959), which is this Court’s only decision directly addressing
the question, we held that it was not improper for a prosecuting attorney to “urge[] the jurors to
enforce the law and to halt an outbreak” of crime by convicting the defendant. Id. at 99, 337 P.2d
6. To the extent the decision Larsen is inconsistent with our holding today, it is disavowed.
   2. Whether Dempsey is entitled to a new trial as a result of the prosecuting attorney’s
      misconduct.
       When a defendant has not made an objection to prosecutorial misconduct at trial, “the
misconduct will serve as a basis for setting aside a conviction only when the conduct is
sufficiently egregious to result in fundamental error.” State v. Folk, 162 Idaho 620, 632, 402 P.3d
1073, 1085 (2017) (quoting Severson, 147 Idaho at 716, 215 P.3d at 436 (2009)). “Prosecutorial
misconduct during closing arguments will constitute fundamental error only if the comments
were so egregious or inflammatory that any consequent prejudice could not have been remedied
by a ruling from the trial court informing the jury that the comments should be
disregarded.” State v. Lankford, 162 Idaho 477, 497, 399 P.3d 804, 824 (2017) (quoting State v.
Parker, 157 Idaho 132, 146, 334 P.3d 806, 820 (2014)). “The relevant question is whether the
prosecutors’ comments ‘so infected the trial with unfairness as to make the resulting conviction a
denial of due process.’ ” Id. (quoting Darden v. Wainwright, 477 U.S. 168, 181 (1986)).
       Factors that are considered in determining whether misconduct during closing arguments
rises to this level include whether a prosecuting attorney’s improper argument has
“manipulate[d] or misstate[d] the evidence,” Darden, 477 U.S. at 181–82; whether it
“implicate[d] other specific rights of the accused such as the right to counsel or the right to
remain silent,” id.; whether the defendant had an opportunity to respond to the improper
statements, id. at 182; and whether the improper statements were “dwelled upon or made in
support of an argument that [the defendant] receive a harsher punishment.” State v. Garcia, 166
Idaho 661, 678, 462 P.3d 1125, 1142 (2020).
       We do not find the prosecuting attorney’s improper statements so “infected the trial with
unfairness” that they rise to fundamental error. Lankford, 162 Idaho at 497, 399 P.3d at 824. The
district court instructed the jury that it was to reach a verdict based on the evidence before it, and

                                                 11
that the arguments of the attorneys were not evidence:
               [I]t is your duty to decide what the facts are and to apply those facts to the
       law that the [c]ourt gives you. You are to decide the facts from all the evidence
       presented in the case.
               The evidence you are to consider consists of, one, sworn testimony of
       witnesses; two, exhibits which have been admitted into evidence; and three, any
       facts to which the parties have stipulated.
               Certain things you have heard or seen are not evidence, including, one,
       arguments and statements by lawyers. The lawyers are not witnesses. What they
       say in their ... closing arguments and at other times is included to help you
       interpret the evidence, but it is not the evidence.
Further, while the prosecuting attorney’s statements were improper, we find that they were not so
egregious or inflammatory that the district court’s admonition to reach a verdict solely upon the
evidence could not cure the error.
       In sum, while we hold that some of the prosecuting attorney’s closing argument was
improper, this alone is not dispositive. “In reviewing allegations of prosecutorial misconduct the
Court must keep in mind the realities of trial. A fair trial is not necessarily a perfect trial.” State
v. Garcia, 166 Idaho 661, 677, 462 P.3d 1125, 1141 (2020) (quoting State v. Miller, 165 Idaho
115, 123, 443 P.3d 129, 137 (2019)). Dempsey may not have received a perfect trial, but she has
not shown she received an unfair one. Thus, she is not entitled to a new trial.
       C. The district court erred in awarding restitution to Cook for her stolen coin
          collections and perfume and erred in awarding restitution to Colwell for the
          replacement cost of her stock and marriage certificates.
       Following conviction, the district court ordered Dempsey to pay restitution to several
victims. Of these, Dempsey alleges the district court erred regarding restitution in favor of Joann
Colwell, Yuki Cook, Sharon Grinde-Ash, Christie Batruel, and Tony Ullrich. As to $1,135 in
restitution to Colwell for the cost to replace a stolen stock certificate and three certified marriage
certificates, Dempsey argues the district court erred by ordering restitution for “future losses,”
which are not compensable under the restitution statute. As to $2,520 in restitution to Batruel and
Ullrich for electronic devices, $6,261.06 to Grinde-Ash for jewelry, and $23,750 to Cook for a
designer handbag, two bags of coins, and five bottles of perfume, Dempsey argues the district
court erred in awarding restitution that was not supported by competent and substantial evidence.
       The State concedes that the district court erred, in part, in its award to Cook. With regard
to $20,000 for the stolen coins, the State acknowledges that Cook could “only vaguely describe
what the property even was.” With regard to $250 for three bottles of perfume, the State
                                          12
acknowledges the bottles had been opened and Cook could not estimate how much perfume had
been used. Thus, the State agrees with Dempsey that substantial evidence did not support
$20,250 of the award to Cook. As such, we reverse this portion of the restitution order without
further discussion. However, the State argues all other portions of the restitution order were
proper.
          1. Applicable law.
          Idaho Code section 19-5304 provides that restitution to victims of a crime “shall be
ordered for any economic loss which the victim actually suffers,” unless in consideration of “the
amount of economic loss sustained by the victim . . . the financial resources, needs and earning
ability of the defendant, and such other factors as the court deems appropriate,” the court
determines restitution would be “inappropriate or undesirable.” I.C. § 19-5304(2), (7). As used in
section 19-5304, economic loss is defined as “includ[ing], but not limited to, the value of
property taken, . . . lost wages, and direct out-of-pocket losses or expenses . . . resulting from the
criminal conduct, but does not include less tangible damage such as pain and suffering, wrongful
death or emotional distress.” I.C. § 19-5304(1)(a). “Value,” in turn, is defined as “the market
value of the property at the time and place of the crime, or if such cannot be satisfactorily
ascertained, the cost of replacement of the property within a reasonable time after the crime.”
I.C. §§ 19-5304(1)(c), 18-2402(11). To establish the amount of an economic loss, the State must
prove value by a preponderance of the evidence. I.C. § 19-5304(6).
          2. The district court erred in awarding $1,135 to Colwell for the cost to replace her stock
             and marriage certificates.
          Dempsey argues that the district court erred by awarding restitution to Colwell for the
cost of replacing stolen stock and marriage certificates because no evidence shows Colwell
replaced these items before Dempsey was sentenced. Specifically, Dempsey contends that
Colwell’s losses were prospective, and may not be awarded under this Court’s decision in State
v. Straub, 153 Idaho 882, 292 P.3d 273 (2013). The State contends the district court did not err
because there is no requirement in the restitution statute that a person actually replace stolen
property in order for restitution to be awarded.
          In Straub, the defendant pleaded guilty to vehicular manslaughter and was ordered to pay
restitution to the decedent’s widow. 153 Idaho at 887–88, 292 P.3d at 278–79. The restitution
award included an amount representing the widow’s community share of the decedent’s

                                                   13
anticipated wages for the next five years and an amount representing three years of family
medical insurance premiums that would have been paid by the decedent’s employer if he were
alive. Id. The defendant did not challenge a portion of the restitution award representing
premiums already paid by the widow at the time of sentencing, but he did challenge the award as
to unpaid future premiums. Id. This Court reversed the award of restitution, except as to the
insurance premiums already paid. Id. at 890, 292 P.3d at 281. We observed that while the
restitution statute allows victims to recover certain expenses resulting from a defendant’s
criminal conduct, “[t]he restitution statute was never meant to be a substitute for a civil action.”
Id. Because the statute only provides that “[r]estitution shall be ordered for any economic
loss which the victim actually suffers,” we held that recovery for out-of-pocket expenses
resulting from a crime is limited to expenses actually incurred at the time of sentencing. Id. at
889, 292 P.3d at 280 (emphasis added).
       Here, the State is correct that there is no requirement a victim replace stolen property in
order to be awarded restitution for the value of the property. However, the issue in this case is
not whether the value of the stolen property may be recovered, but whether expense incurred in
replacing the property may be recovered. Under our decision in Straub the answer is clear: the
expense may not be recovered if not incurred before sentencing. Though Colwell testified she
intended to replace her property “when this is finally over,” no evidence supports that she
actually replaced the certificates before Dempsey was sentenced. Thus, the district court erred in
awarding restitution to Colwell for the cost of replacing these items.
       A hypothetical example illustrates the flaw in the State’s argument. If, for instance, a
perpetrator steals a fisherman’s boat worth $5,000, the fisherman may recover the $5,000 value
of the boat under the restitution statute, even if he chooses to retire and never replaces the boat.
This is reasonable because even if he no longer needed the boat, he could sell it to someone else
and obtain its $5,000 value. On the other hand, if he chooses to continue fishing, he may have to
incur the cost of a sales commission to buy a new boat from a dealer. It is beyond the scope of
this decision whether a commission on replacement property is an out-of-pocket expense
generally recoverable under the restitution statute. However, assuming that it is, Straub makes
clear it would not be recoverable (in a criminal restitution proceeding, at least) unless the
expense were incurred before sentencing.


                                                14
       3.    The district court did not err in awarding $3,500 to Cook for the loss of her Chanel
            purse.
       Because Cook’s Chanel purse was ten years old when it was stolen and she testified she
paid “around $3,500” for it at the restitution hearing, Dempsey maintains the evidence only
established the purse’s purchase price and there was not competent evidence of its market value.
However, the State points out that Cook’s testimony was not the only evidence relevant to the
market value of the purse. Rather, Cook’s daughter testified at trial about her own inquiry into
the purse’s value and that she concluded it was worth $3,500. Thus, substantial evidence
supports the district court’s award of restitution for the purse. See State v. Blair, 149 Idaho 720,
723, 239 P.3d 825, 828 (Ct. App. 2010) (holding that evidence to support a restitution award
need not be introduced at a restitution hearing where evidence at trial is sufficient to establish the
amount of restitution due).
       4. The district court did not err in awarding restitution to Grinde-Ash because her
          testimony supported that, at the time of the crime, the market value of her jewelry
          was greater than its purchase price.
       Dempsey argues that the district court erred in awarding $6,261.06 in restitution to
Grinde-Ash for certain stolen jewelry because the district court’s award corresponded to the
purchase price of the jewelry, yet none of the jewelry was new at the time of the theft. The State
argues that the district court did not err because the jewelry’s purchase price represented a
“conservative estimate” of its market value. In support, the State argues that the purchase price
of the jewelry had been discounted below retail price because Grinde-Ash’s husband was a
frequent jewelry store customer. Further, the State notes that Grinde-Ash testified the jewelry
was in like-new condition and asserts that “jewelry is not likely to depreciate in value in the
same manner, as for example, consumer electronics—and may even appreciate in value.”
       To the extent the State argues the purchase price paid by Grinde-Ash’s husband was less
than market value because it was less than the “retail price” printed on the receipts, this argument
is not supported by the evidence. While the State asserts that Grinde-Ash’s husband paid less
than retail because he was a frequent customer of the store, Grinde-Ash’s testimony only
establishes that he received gift certificates as a reward for his loyalty—not that he paid lower
prices for jewelry than anyone else. As such, the “retail value” printed on the receipts is as likely
to be a jewelry store marketing technique as a true reflection of market value. Moreover, the
restitution statute directs courts to consider the “market value of the property at the time and
                                                 15
place of the crime.” I.C. §§ 19-5304(1)(c), 18-2402(11) (emphasis added). Because all the
jewelry had been purchased years before it was stolen, neither purchase price nor retail value—
without something more—would be sufficient to support the district court’s award.
       However, Grind-Ash’s testimony provides the “something more” required; thus, we hold
the district court did not err in awarding the jewelry’s purchase price. Notably, we need not
assume, as the State suggests, that jewelry does not depreciate like other goods; rather, Grinde-
Ash’s testimony affirmatively supports that the value of her jewelry had appreciated. All the
items underlying the $6,261.06 Dempsey challenges were pieces of diamond jewelry and
Grinde-Ash testified that she “looked up the ongoing rate” of diamonds before the restitution
hearing. Grinde-Ash testified that diamonds had appreciated significantly since the jewelry had
been purchased. This evidence, along with the testimony that the jewelry was in like-new
condition, supports that it was worth at least as much at the time of the theft as when it was
purchased. Therefore, the district court did not err in awarding restitution in an amount that
corresponded to the purchase price.
       5. The district court did not err in awarding restitution to Batruel and Ullrich for their
          stolen electronics because the parties invited the district court to estimate an
          appropriate rate of depreciation.
       Finally, Dempsey argues that the district court erred in awarding restitution to Batruel
and Ullrich for two smartphones, a tablet, and a laptop computer, which were all about one year
old when they were stolen. In particular, Dempsey argues the district court erred because there
was no evidence presented about market value for the items, and the district court’s decision to
determine market value by deducting 20 percent from the purchase price was a “guess” not
supported by substantial evidence. The State responds that “the district court was entitled to
consider [purchase price] as a starting point in calculating an appropriate restitution award,” and
that the restitution statute allows the district court “broad discretion” in determining the amount
of restitution. Further, the State contends that the statute does not require “expert testimony or
detailed evidence regarding depreciation rates.” Therefore, the State maintains the district court
did not err by estimating depreciation.
       We are unconvinced by the State’s argument that it was within the district court’s
discretion to determine an amount of depreciation without evidence regarding the rate of
depreciation. While the State is correct that the restitution statute permits district courts
discretion in whether to order restitution and its amount, it lists factors courts are to consider in
                                                 16
exercising that discretion. See I.C. § 19-5304(7). Failure to present evidence necessary to
accurately determine market value is not a listed factor. Nor are we inclined to hold that the
failure to present evidence is a factor a court may “deem[] appropriate” under the statute.
Moreover, nothing suggests, as the State’s argument implies, that it would have been unduly
burdensome to present evidence of market value for the electronics. Indeed, $7,754 of the award
to Batruel and Ullrich for the loss of other property was supported by testimony from Batruel
that she had estimated the market value of the other property by “Googl[ing] similar items[.]”
Dempsey did not challenge the competency of Batruel’s Googled estimate of the value of the
other property, and we doubt that similar evidence of the market value of the electronics was
unavailable.
       However, we do not reverse the award of restitution for the electronics because the
district court calculated depreciation at the request of the parties. Following Batruel’s testimony,
the State conceded that the market value of the electronics was the correct measure of restitution,
yet it had only presented evidence of purchase price. It then invited the district court to determine
an appropriate amount of depreciation for itself:
       THE COURT: “What depreciation value do you expect the [c]ourt to take without
       any information presented regarding deprecation for one-year-old electronic[s]?”
       PROSECUTOR: “I understand that is a difficulty in this situation and I would
       simply submit to the court on that without any further argument.”
Likewise, Dempsey’s counsel acknowledged the State’s proof was insufficient to establish
market value:
               [As to the] electronics, it makes it much more difficult for all of us
       because we don’t really have anything to base this on other than the original
       prices and just general knowledge of the markets for these items, that they lose a
       substantial amount of their value during the first year after they are purchased and
       put into service.
However, Dempsey did not object to the State’s invitation for the district court to estimate
depreciation. To the contrary, Dempsey’s counsel stated he “would leave it in the discretion of
the [c]ourt what amount to award.” Thus, the parties stipulated to accept a depreciation rate
determined by the district court. Inasmuch as Dempsey complains the district court erred to
accept this stipulation, the error, if any, was invited. Therefore, she may not complain of it now.
See Thomson v. Olsen, 147 Idaho 99, 106, 205 P.3d 1235, 1242 (2009) (“The doctrine of invited
error applies to estop a party from asserting an error when his own conduct induces the

                                                 17
commission of the error.”).
                                       IV. CONCLUSION
       For the reasons above, the judgment of conviction is affirmed on all counts. The district
court’s order of restitution is reversed as to $20,250 to Yuki Cook for the loss of her coin
collections and her open bottles of perfume. The order of restitution is further reversed as to
$1,135 to Joann Colwell for the replacement cost of her stock and marriage certificates. The
remainder of the award of restitution is affirmed. The case is remanded for further proceedings
consistent with this opinion.
       Chief Justice BEVAN, and Justices BURDICK, STEGNER, and MOELLER CONCUR.




                                              18